COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00217-CV


REGINALD L. FRANKLIN, JR.                                            APPELLANT

                                        V.

WELLS FARGO BANK, N.A.                                                 APPELLEE


                                    ------------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

     On July 23, 2012, we notified appellant that the trial court clerk responsible

for preparing the record in this appeal informed the court that payment

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless



     1
      See Tex. R. App. P. 47.4.
appellant, within ten days, made arrangements to pay for the clerk’s record and

provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                   PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 27, 2012




                                     2